Exhibit 10.2(f)
 
AMENDED AND RESTATED
 
CLARCORINC.
 
SUPPLEMENTAL PENSION PLAN
 
(Effective January 1, 2008)
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



     
Page
 
ARTICLE I
PURPOSE AND EFFECT
    1  
ARTICLE II
DEFINITIONS
    1  
ARTICLE III
ADDITIONAL BENEFITS
    3  
ARTICLE IV
BENEFIT COMMENCEMENT DATE AND FORM OF PAYMENT OF BENEFITS
    4  
ARTICLE V
EXPENSES
    7  
ARTICLE VI
INALIENABILITY
    8  
ARTICLE VII
AMENDMENT AND TERMINATION OF THIS PLAN
    8  
ARTICLE VIII
OBLIGATIONS OF SUCCESSORS
    8  
ARTICLE IX
PARTICIPANT’S RIGHTS; PAYMENT FROM TRUST
    8  
ARTICLE X
FORFEITURE OF BENEFITS
    9  
ARTICLE XI
ADMINISTRATION
    9  

 

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED
CLARCOR INC.
SUPPLEMENTAL PENSION PLAN
 
(Effective January 1, 2008)

 
CLARCOR Inc., a Delaware corporation (“CLARCOR”), adopted, effective as of
December 1, 1994, the unfunded 1994 Supplemental Pension Plan, which CLARCOR
hereby fully amends, restates and retitles as the “Supplemental Pension Plan”
effective January 1, 2008 (“Plan”), providing for the payment of certain
retirement and other benefits to Participants.

 
ARTICLE I
PURPOSE AND EFFECT

 
1.1 Purpose. This Plan is intended to provide participants in the CLARCOR
Pension Plan with total retirement or termination benefits that, but for the
provisions of certain limitations of the Internal Revenue Code of 1986, as
amended from time to time (“Code”), would be provided by the CLARCOR Pension
Plan. This amendment and restatement is adopted principally for the purpose of
compliance with Section 409A of the Code.

 
1.2 Grandfathered Benefits. All benefits that were accrued and vested under the
Plan prior to January 1, 2005 (“grandfathered benefits”), whether or not payment
had commenced by that date, shall be governed by the terms of the Plan as in
effect on October 3, 2004 (“1994 Plan”) and not this amendment and restatement
of the Plan. All Participants accruing benefits from and after the effective
date of this amendment and restatement of the Plan were fully vested in their
benefit on December 31, 2004 and are entitled to grandfathered benefits. For
all purposes, the amount of a Participant’s grandfathered benefit under the 1994
Plan shall be equal to the present value of the amount that the Participant
would have been entitled to receive if he had voluntarily terminated all
services (without Cause, as defined under the 1994 Plan) on December 31, 2004
and commenced to receive payment of the benefit due under the 1994 Plan on the
earliest possible date allowed under the 1994 Plan in the form having the
maximum value.

 
1.3 Effect. This amendment and restatement of the Plan applies to all benefits
that are not grandfathered benefits.

 
ARTICLE II
DEFINITIONS

 
For all purposes of the Plan, the following terms shall have the following
meanings:

 
“Benefit Limitations” means the provisions of Sections 401(a)(17) and 415, or
their successors, of the Code as in force from time to time.

 
“Board” means the Board of Directors of CLARCOR Inc. “Director” or “Directors”
means one or more members of the Board.

 
“Cause” means fraud, misappropriation or intentional material damage to the
property or business of CLARCOR or commission of a felony.
 
1

--------------------------------------------------------------------------------


 
“Change of Control” means the occurrence of any of the following events:
 
(a) The acquisition (other than from CLARCOR) by any person, entity or group,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (“Exchange Act”), during any 12-month period, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either the then outstanding shares of common stock or the
combined voting power of CLARCOR’s then outstanding voting securities entitled
to vote generally in the election of Directors; provided, however, no Change of
Control shall be deemed to have occurred for any acquisition by any corporation
with respect to which, following such acquisition, more than 60% of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals or entities who were the beneficial owners,
respectively, of the then outstanding shares of common stock or the
combined voting power of the corporation’s then outstanding voting securities
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of CLARCOR’s then
outstanding common stock and then outstanding voting securities, as the case may
be; or
 
(b) Individuals who constitute the Board during any 12-month period (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming, during such 12-month period, a
Director whose election, or nomination for election by CLARCOR’s shareholders,
was endorsed by a vote of at least a majority of the Directors then comprising
the Incumbent Board shall be, for purposes of the Plan, considered as though
such person were a member of the Incumbent Board; or
 
(c) The consummation of a reorganization., merger, or consolidation of CLARCOR,
in each case, with respect to which persons who were the shareholders of CLARCOR
immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own at least 60% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated corporation’s then outstanding voting securities; or
 
(d) In any transaction, or series of transactions during a 12-month period,
any person purchases or otherwise acquires assets of CLARCOR having a gross fair
market value equal to or exceeding 40% of the total gross fair market value of
all of CLARCOR’s assets immediately prior to such transaction (or immediately
prior to the first in such series of transactions). For the purpose of this
paragraph (d), any transaction with a related person (within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(vii)(B)) shall be disregarded.
 
Provided, the foregoing determination of a Change of Control shall be made with
due regard for the rules governing attribution of stock ownership under Section
318(a) of the Code and the owner of all outstanding vested options shall be
regarded as an owner of shares of voting securities of CLARCOR underlying such
option.
 
2

--------------------------------------------------------------------------------


 
“CLARCOR Pension Plan” means the CLARCOR Inc. Pension Plan (formerly the 1984
Restated CLARCOR Pension Trust) as restated or amended, and effective for
benefits accruing or becoming vested (or both), from time to time after October
3, 2004.

 
“Committee” means the Compensation Committee of the Board.

 
A Participant shall be “Disabled” on the date that the Participant (a) is unable
to engage in substantial gainful activity by reason of a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months or (b) by
reason of the Participant’s medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, the Participant is receiving
income replacement benefits for a least 3 months under CLARCOR’s or other
participating employer’s long-term disability plan.

 
“Employer” means CLARCOR and each subsidiary of CLARCOR that is a participating
employer under the CLARCOR Pension Plan,
 
“Participant” means an officer or key employee of an Employer who is a
participant in the CLARCOR Pension Plan and whose anticipated benefit level
under the CLARCOR Pension Plan is subject to reduction or limitation as a result
of the Benefit Limitations.
 
“PBGC” means the Pension Benefit Guaranty Corporation.

 
“Plan” means this Amended and Restated CLARCOR Inc. Supplemental Pension Plan,
as may be amended from time to time hereafter, as set forth herein.
 
A Participant’s “Separation from Service” means a termination of the
Participant’s employment in which the Participant and Employer reasonably
anticipate that no further services would be performed by the Participant for
the Employer, or any other member of CLARCOR’s controlled group (within the
meaning of Treasury Regulation Section 1.409A-l(g), the “controlled group”), or
that the Participant would not thereafter perform services that exceed 20% of
the average services performed over the preceding thirty-six (36)-month period
for CLARCOR and all other members of the controlled group and otherwise within
the scope of Treasury Regulation Section 1.409A-l(h).

 
ARTICLE III
ADDITIONAL BENEFITS
 
Each Participant shall be entitled to receive total retirement or termination
benefits with respect to his total period of service for CLARCOR and its
subsidiaries that are equal to the benefits that the Participant would have
received (i) if he was a Participant under the CLARCOR Pension Plan during the
entire period of such service covered by the Plan, and (ii) if the CLARCOR
Pension Plan did not contain the Benefit Limitations. If upon retirement or
other termination a Participant (or spouse (for all purposes hereunder, as
determined under the CLARCOR Pension Plan), beneficiary or other person entitled
to receive benefits on behalf of a Participant) shall receive from the CLARCOR
Pension Plan, and from all other tax qualified retirement plans of CLARCOR and
its subsidiaries, total retirement or other termination benefits that are less
than the amount described in the preceding sentence, such Participant (or other
person) shall be entitled to receive, as a benefit under the Plan, an amount
equal to the deficiency. If, and to the extent that, retirement or termination
benefits are payable under a tax qualified retirement plan other than the
CLARCOR Pension Plan, the Board or Committee (or its delegate) shall determine
the actuarial equivalent value of the benefits payable under such plan and apply
such value in determining the amount of such deficiency. On the effective date
of this amendment and restatement of the Plan, the only Participants accruing a
benefit under the Plan from and after January 1, 2005 are those who are also
actively participating and accruing additional benefits under the CLARCOR
Pension Plan during such period.
 
3

--------------------------------------------------------------------------------


 
ARTICLE IV
BENEFIT COMMENCEMENT DATE AND FORM OF PAYMENT OF BENEFITS

 
4.1 General. The benefits payable under Article III of the Plan shall be paid at
such time and in such form as are set forth in this Article IV. Such benefits
shall be paid to the same persons who are entitled to receive the benefit
payable under the CLARCOR Pension Plan to which such benefit relates.

 
4.2 Election as to Time and Form of Payment of Benefits. Each Participant
shall elect, in writing on a form approved by the Board or Committee that is
received and approved by the Board or Committee (or its delegate) on or before
the day in which such election becomes irrevocable (as hereinafter provided), a
Benefit Commencement Date and a Form of Benefit with respect to the
Participant’s benefit accrued under the Plan after December 31, 2004 and
hereafter accruing, in accordance with the following provisions:
 
(a) The “Benefit Commencement Date” designated by the Participant shall be the
latest of (i) the date of the Participant’s attainment of age 55, (ii)
attainment of either a fixed age after age 55 (and not later than attainment of
age 65) or date as may be designated by the Participant, and (iii) the date of
the Participant’s Separation from Service. In the absence of a Participant’s
written designation of a Benefit Commencement Date under Section
4.2(a)(ii), Section 4.2(a)(ii) shall be disregarded. Upon the commencement of
benefit payments hereunder, such payments shall not be suspended upon any
resumption of services with CLARCOR or any subsidiary by the Participant
following a Separation from Service (and without regard for any suspension of
benefits under the CLARCOR Pension Plan).

 
(b) The “Form of Payment” designated by the Participant shall be from one of:

 
(i) One form of payment from among the forms of payment available to
participants under the CLARCOR Pension Plan to which such benefit relates as are
available at the time of such election; or

 
(ii) A single sum payment that is the actuarial equivalent of the normal form of
benefit as in effect at the time of such election under the CLARCOR Pension Plan
(which on the effective date of this amendment and restatement of the Plan is a
single life and 10-year certain annuity) based on the unisex mortality
assumptions being used on the Benefit Commencement Date to calculate alternative
benefits under the CLARCOR Pension Plan and on the immediate interest rate that
would be used by the PBGC for purposes of determining the present value of a
lump sum distribution on a tax-qualified plan termination as in effect on the
Benefit Commencement Date.
 
4

--------------------------------------------------------------------------------


 
In the absence of a Participant designation of a Form of Payment, the
Participant shall be deemed to have elected to receive his benefit under the
Plan as a single life and 10-year certain annuity if the Participant is then
unmarried and as a joint and 100% survivor annuity if the Participant is then
married.

 
(c) For Participant’s having an accrued benefit under the Plan on December 31,
2008 (to the extent not constituting a grandfathered benefit), the
Participant’s election under this Section 4.2, whether deemed or by the
Participant in writing, shall become irrevocable on December 31, 2008; provided,
no election made by the Participant under Section 4.2, shall cause any benefit
that otherwise becomes payable during the 2008 calendar year under the Plan to
be paid in any calendar year after 2008 or to accelerate into the 2008 calendar
year payment of any benefit that otherwise would be payable after the 2008
calendar year. The election under this Section 4.2 for any Participant who
initially accrues a benefit under the Plan after December 31, 2008 shall be made
(whether deemed or made by the Participant in writing) within, and become
irrevocable, 30 days following the last day of the first plan year in which
the Participant accrues a benefit under the Plan. For this purpose, the “plan
year” is a twelve-month period ending on November 30.

 
(d) Anything in the Plan to the contrary notwithstanding, single sum
payments due under the Plan shall be paid and annuity payments shall commence
not later than the later of December 31 of the calendar year in which the
Benefit Commencement Date (or any other such date in which such payment may be
due) occurs or the fifteenth day of the third calendar month following the
Benefit Commencement Date (or such other payment due date), and not more than 30
days prior to the Benefit Commencement Date (or such other payment due date),
and the Participant shall have no authority (directly or indirectly) to
designate which taxable year of the Participant such amount is paid or annuity
commences.

 
4.3 Subsequent Elections.

 
(a) A Participant who has elected a Form of Payment that is a life
annuity (within the meaning of Treasury Regulation Section 1.409A-2(b)(2)(ii))
may, at any time and from time to time after the Participant’s initial election
otherwise has become irrevocable under Section 4.2(c), subsequently elect
another Form of Payment that also is a life annuity having an actuarial
equivalent value to the Form of Payment in effect immediately prior to such
subsequent election (determined in the same manner as provided for such Form of
Payment under the CLARCOR Pension Plan). On the effective date of this amendment
and restatement of the Plan, all Forms of Payment under Section 4.2(b)(i)
constitute a life annuity under such regulation. A subsequent election under
this Section 4.3(a) shall supersede the Participant’s previous Form of Payment
election (or deemed election).

 
5

--------------------------------------------------------------------------------


 
(b) After the date on which the Participant’s election becomes irrevocable under
Section 4.2(c), the Participant may subsequently elect a Form of Payment under
Section 4.2(b) (other than as to an election under Section 4.3(a)), provided
such subsequent election:

 
(i) Shall not take effect until at least 12 months after the date on which such
subsequent election is made;
 
(ii) Is made not less than 12 months before the date on which a single sum
payment is scheduled to occur or other benefit would commence, respecting a
modification of any elected fixed date for such payment under Section 4.2(a)(3);
and

 
(iii) Provides that such lump sum payment or annuity benefit payment
commencement date is further deferred for a period of not less than five years.
Such further deferral shall not apply to any payment due upon the occurrence of
a Separation from Service due to death or Disability.
 
A subsequent election under this Section 4.3(b) shall supersede the
Participant’s latest preceding election (including any deemed election) under
the Plan. Anything in this Section 4.3(b) to the contrary notwithstanding, any
election under this Section 4.3(b) shall be void if the Participant is
participating under the CLARCOR Executive Retirement Plan and has not made the
same subsequent election as to form of payment under such plan as is made as
under this Plan.
 
4.4 Payment Under Special Circumstances. Anything herein to the contrary
notwithstanding:
 
(a) If a Participant shall die (i) after the Participant had become vested in
his benefit under the CLARCOR Pension Plan, (ii) prior to the Participant’s
annuity starting date thereunder, and (iii) prior to the Participant’s Benefit
Commencement Date under the Plan, and thereupon the Participant’s surviving
spouse becomes entitled to a pre-retirement survivor annuity under the CLARCOR
Pension Plan, then the Participant’s surviving spouse shall be entitled to a
benefit commencing on the date of the Participant’s death in the form of a
Survivor Annuity (as determined under the CLARCOR Pension Plan but taking into
account the principles under Article III in determining the amount of such
benefit). If the Participant shall die before the Participant’s Benefit
Commencement Date and if no qualified pre-retirement survivor annuity under the
CLARCOR Pension Plan is payable, then no benefit shall be payable under
the Plan.
 
(b) If the Participant shall become Disabled prior to the Participant’s
Benefit Commencement Date, the Participant’s Benefit Commencement Date shall be
deemed to be the date the Participant becomes Disabled without regard for any
contrary written or deemed election by the Participant under Section 4.2(a).
 
(c) If the actuarial present value of a Participant’s benefit on the
Participant’s Benefit Commencement Date, as determined in accordance the
interest and mortality assumptions applicable under the CLARCOR Pension Plan on
such date for the determination of benefit actuarial equivalency, is less than
$5,000, such benefit shall be paid to the Participant in a single sum within 60
days following the Benefit Commencement Date in full satisfaction of
the Participant’s interest in any benefit under the Plan.
 
(d) Upon a Participant’s Separation from Service (or death) upon or at any time
following the occurrence of a Change of Control, the Participant’s (or, for a
deceased Participant, his surviving spouse’s or other beneficiary’s) benefit
shall become immediately payable in a single sum in amount equal to the
actuarially equivalent value of such benefit (i) in the case of a Change of
Control occurring before the Participant’s Benefit Commencement Date, as
determined under Section 4.2(a)(ii) and (ii) in the case of a Change of Control
occurring after the Participant’s Benefit Commencement Date, in an amount that
is actuarially equivalent to the Participant’s remaining unpaid benefit payment
amount determined under Section 4.2(a)(ii) but applying a mortality factor and
interest rate as would apply if the Participant’s Benefit Commencement Date was
the date of the Change of Control.
 
6

--------------------------------------------------------------------------------


 
(e) Any payment due to a Participant, as a single sum or as an
annuity, commencing upon the occurrence of a Separation from Service who is a
specified employee shall be delayed and the delayed amount paid in a single sum,
together with interest thereon (not compounded) at the prime rate, as soon as
practicable (but not later than the fifteenth day of the third calendar month)
after the later of the date that is six months after the date of
the Participant’s Separation from Service or the date of the death of the
Participant after the Participant’s Separation from Service. For purposes
hereof, whether the Participant is a “specified employee” on the date of the
Participant’s Separation from Service shall be determined in accordance with the
default provisions of Treasury Regulation Section 1.409A- l(i), with the
“identification date” to be December 31 and the “effective date” to be the April
1 following the identification date.
 
(f) Except as provided at Section 4.4(d), if the Form of Payment is a single sum
and the full amount of the single sum would not be deductible by CLARCOR, under
the provisions of the Code if paid in one taxable year of CLARCOR, CLARCOR shall
delay payment of such portion that would not be deductible and pay that amount
in the first succeeding taxable year of the Participant in which it is
deductible by CLARCOR. Interest shall be paid on the unpaid balance at the prime
rate.
 
ARTICLE V
EXPENSES

 
Costs and expenses of administering the Plan and providing its benefits shall be
paid by CLARCOR. CLARCOR shall pay, to the full extent permitted by law, all
legal fees and expenses which the Participant may reasonably incur as a result
of any contest (regardless of the outcome thereof) by CLARCOR, the Participant
or others of the validity or enforceability of, or liability under, any
provision of the Plan or any guarantee of performance thereof (including as a
result of any contest by the Participant about the amount of any payment
pursuant to the Plan), plus in each case interest on any delayed payment of such
fees and expenses at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code (determined as of the date such contest commences),
and for such delay in payment of the Participant’s benefit bearing interest in
the manner provided under Section 4.4(d). In all events, such payment of fees
and expenses shall be made not later than the last day of the taxable year of
the Participant following the taxable year in which such fees or expenses were
incurred.
 
7

--------------------------------------------------------------------------------


 
ARTICLE VI
INALIENABILITY

 
No benefit payment under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge prior to actual receipt thereof by a Participant or his spouse or
beneficiary and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge prior to such receipt shall be void; nor shall
CLARCOR be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person entitled to any benefit.

 
ARTICLE VII
AMENDMENT AND TERMINATION OF THIS PLAN
 
CLARCOR may amend or terminate the Plan at any time by action of the Board,
without the consent of any Participant or his spouse or beneficiaries; provided,
however, that (a) the Plan shall not be amended or terminated so as to reduce
the benefits payable to a Participant to less than the amount the Participant
would have been entitled to receive if the Participant had retired (if the
Participant was then eligible to do so) or otherwise terminated his employment
immediately preceding the effective date of such amendment or termination; (b)
no amendment or termination shall reduce the benefit payable under the Plan to a
Participant whose employment terminated prior to such amendment or termination,
or to a spouse or beneficiary of such Participant; and (c) no amendment or
termination of the Plan shall accelerate the payment of any amount to a
Participant or beneficiary from the date on which such amount otherwise is
payable hereunder except as permitted pursuant to Treasury Regulation Section
1.409A-3(j).
 
ARTICLE VIII
OBLIGATIONS OF SUCCESSORS

 
CLARCOR shall not be a party to any merger, consolidation or reorganization, or
sale of all or substantially all of its assets and businesses, unless its
obligations under the Plan are expressly assumed by its successor or successors.
The provisions of the Plan shall bind and inure to the benefit of CLARCOR and
its successors and assigns.

 
ARTICLE IX
PARTICIPANT’S RIGHTS; PAYMENT FROM TRUST
 
9.1 Benefits Unsecured. The right of a Participant or any person claiming under
the Plan to receive distributions hereunder shall be an unsecured claim against
the general assets of CLARCOR and no Participant (or surviving spouse or other
beneficiary) shall have any rights in or against any particular asset of
CLARCOR. Such assets of CLARCOR shall not be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors or assigns, or
held in any way as collateral security against the obligations of CLARCOR under
the Plan. The Company in its sole discretion, may, however, elect to provide for
its liabilities under the Plan through a trust or funding vehicle; provided,
however, that the terms of any such trust or funding vehicle shall not alter the
status of Participants, surviving spouses and other beneficiaries as mere
general unsecured creditors of CLARCOR or otherwise cause the Plan to be funded
or benefits taxable to Participants, surviving spouses and other beneficiaries
except upon actual receipt.
 
8

--------------------------------------------------------------------------------


 
9.2 Limitation on Trust. Anything in the Plan or in any trust providing benefits
under the Plan to the contrary notwithstanding, no asset of any such trust shall
be located outside the United States of America. Anything in the Plan to the
contrary notwithstanding, at no time shall any asset of CLARCOR or any member of
CLARCOR’s controlled group (as defined under “Separation from Service” at
Article II) be restricted, set aside, reserved or transferred in trust for the
benefit of (a) any Participant under the Plan, as a result of a change in the
financial health of CLARCOR or any controlled group member or (b) an applicable
covered employee (to the extent applicable under section 409A(b)(3)(A)(i) of the
Code) or other employee, that is a Participant under the Plan, at any time
during a restricted period respecting any tax-qualified defined benefit plan
sponsored by CLARCOR or any other controlled group member (other than a
multi-employer defined benefit plan for employees covered by a collective
bargaining agreement with CLARCOR or any controlled group member). For such
purpose, “applicable covered employee” and “restricted period” shall have the
meanings set forth in Section 409A(b)(3) of the Code.
 
9.3 No Right To Employment. Nothing herein shall confer upon any Participant
any right to continue in the Employer’s employment.

 
ARTICLE X
FORFEITURE OF BENEFITS
 
10.1 Forfeiture for Cause. If the employment of a Participant is terminated by
the Employer for Cause no benefits shall be payable from the Plan to or with
respect to such Participant.

 
10.2 Forfeiture for Breach of Participant Obligations. Anything to the
contrary contained in the Plan notwithstanding, unless the Board or Committee
shall otherwise determine in its sole discretion, all benefits paid or payable
to a Participant (or surviving spouse or other beneficiary) under the Plan shall
be forfeited if the Participant, prior to a Change of Control and without the
prior written consent of CLARCOR, knowingly engages in (as owner,
partner, shareholder, employer, director, officer, agent, consultant or
otherwise), with or without compensation, any business which is in competition
with CLARCOR or any of its subsidiaries or if the Participant, without the prior
written consent of CLARCOR, provides any third party with any confidential
information with respect to CLARCOR or any of its subsidiaries.

 
ARTICLE XI
ADMINISTRATION

 
11.1 Administration. This Plan shall be administered by the Board which may
delegate (and revoke such delegation of) its duties to or request advice from
the Committee. On the date of this amendment and restatement of the Plan, the
Board has delegated its administrative responsibilities (but not its authority
to determine Participants, as defined under Article II) to the Committee. The
Board or Committee shall have sole discretionary authority to control and manage
the operations and administration of the Plan, including the authority to
construe and interpret the Plan, decide all questions of eligibility and
determine the amount, manner and time of payment of any benefits hereunder, and
all other rights and powers necessary and convenient to the carrying out of its
functions hereunder. Any decision by the Board or Committee shall be final and
binding on all parties hereto, subject to the claims procedure described below.
The Board or Committee may appoint one or more officers of CLARCOR to assist it
in the administration of the Plan in accordance with the terms hereof, provided
that none of such officers shall exercise any discretion to determine the amount
due, or the form or timing of the payment of benefits due under the Plan with
respect to any one or more of such officers.
 
9

--------------------------------------------------------------------------------


 
11.2 Incapacity. If the Board or Committee finds that any Participant,
surviving spouse or other beneficiary to whom an amount is payable under the
Plan is unable to care for his affairs, any payment due (unless prior claim
therefor shall have been made by a duly authorized guardian or other legal
representative) may be paid, upon appropriate indemnification of the Board and
Committee to any person who is charged with the support of the Participant,
surviving spouse or other beneficiary. Any such payment shall be payment for the
benefit of the Participant and shall be a complete discharge of any liability of
Employers under the Plan to the Participant, surviving spouse or other
beneficiary.

 
11.3 Claims. Any denial of a claim for benefits hereunder shall be stated in
writing, shall set forth the specific reasons for the denial, and the
Participant shall be given a reasonable opportunity for review and appeal of the
decision denying the claim, all in accordance with the claims procedures set
forth in the CLARCOR Pension Plan for claims with respect to benefits thereunder
(the terms of which are hereby incorporated herein by reference), except that
the Board or Committee shall act in place of the Pension Committee under the
CLARCOR Pension Plan.

 
11.4 Indemnification. CLARCOR shall indemnify and hold harmless each
employee, officer, or director of CLARCOR (or any other employer hereunder) to
whom is delegated duties, responsibilities, and authority with respect to the
Plan against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him (including reasonable attorney fees)
which arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by CLARCOR. Notwithstanding the
foregoing, CLARCOR shall not indemnify any person for any such amount incurred
through any settlement or compromise of any action unless CLARCOR consents in
writing to such settlement or compromise.

 
11.5 Notice. Any notice or filing required or permitted to be given to the Board
or Committee (or its delegate) shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to:

 
If to CLARCOR:

 
CLARCOR Inc.
840 Crescent Centre Drive
Suite 600
Franklin, TN 37067
ATT: Chief Administrative Officer

 
If to the Participant, surviving spouse or other beneficiary:
At the last known address on the personnel records of the Employer
 
10

--------------------------------------------------------------------------------


 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the third day after the date shown on the postmark on the
receipt for registration or certification.

 
11.6 Construction. The captions of the articles and sections of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions. Use of the masculine, feminine and neuter pronouns in
the Plan are intended to be interchangeable and use of the singular shall
include the plural, unless the context clearly indicates otherwise. The use of
the words “include,” “includes” and “including” shall be deemed to be followed
by the words and punctuation, “without limitation,”. The illegality or
invalidity of any provision of the Plan shall not affect its remaining parts,
but the Plan shall be construed and enforced without such illegal or invalid
provisions.

 
11.7 Applicable Law. This Plan shall be governed by and subject to applicable
Federal laws and the laws of the State of Tennessee.
 
11

--------------------------------------------------------------------------------

